United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2983
                                    ___________

Angela Rosamond,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
MCX Transport, Inc.; Joe Estes           *    [UNPUBLISHED]
Langley,                                 *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: January 6, 1999
                              Filed: January 13, 1999
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Angela Rosamond appeals from a jury verdict awarding her damages against
MCX Transport, Inc. Rosamond challenges certain evidentiary rulings by the district
court1 and its exclusion of a proffered jury instruction. Having carefully reviewed the
record and the parties& submissions on appeal, we conclude that the challenged
evidentiary rulings were not an abuse of the district court’s discretion and that the



      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
court’s exclusion of the instruction in question did not violate Arkansas law.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-